Exhibit 12(a) NEXTERA ENERGY, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS(a) Nine Months Ended September 30, 2010 (millions of dollars) Earnings, as defined: Net income $ Income taxes Fixed charges included in the determination of net income, as below Amortization of capitalized interest 15 Distributed income of equity method investees 32 Less:Equity in earnings of equity method investees 56 Total earnings, as defined $ Fixed charges, as defined: Interest expense $ Rental interest factor 24 Allowance for borrowed funds used during construction 10 Fixed charges included in the determination of net income Capitalized interest 49 Total fixed charges, as defined $ Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends(a) ¾¾¾¾¾ (a) NextEra Energy, Inc. has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
